Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An integrated power control assembly configured as an inverter to be mounted directly on an axial end of a motor having three phases, the integrated power control assembly comprising: a substrate; four input busbars laterally spaced apart on the substrate, the four input busbars comprising two input busbars of positive polarity arranged alternatively with two input busbars of negative polarity, wherein: inner input busbars of opposite polarity are arranged between outer input busbars of opposite polarity, an inner input busbar having an edge adjacent to an inner input busbar of opposite polarity and an edge adjacent to an outer input busbar of opposite polarity; and the inner input busbars are configured to have at least twice as many devices disposed thereon as the outer input busbars; one or more sets of paired devices disposed axially on the outer input busbars, wherein a set of paired devices comprises a switching semiconductor device and a diode; one or more sets of paired devices disposed axially on the inner input busbar along the edge adjacent to the inner input busbar of opposite polarity; one or more sets of paired devices disposed axially on the inner input busbar along the edge adjacent to the outer input busbar of opposite polarity; and three output busbars corresponding to the three phases of the motor, an individual output busbar disposed over and electrically coupled to one or more sets of paired devices disposed on adjacent input busbars of opposite polarity.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein: inner input busbars of opposite polarity are arranged between outer input busbars of opposite polarity, an inner input busbar having an edge adjacent to an inner input busbar of opposite polarity and an edge adjacent to an outer input busbar of opposite polarity; and the inner input busbars are configured to have at least twice as many devices disposed thereon as the outer input busbars” in combination with the other claim limitations. 

Regarding independent claim 11, the prior art fails to teach or suggest, alone or in combination:
A motor assembly comprising: a three-phase motor; and an integrated power control assembly configured as an inverter to be mounted directly on an axial end of the three-phase motor, the integrated power control assembly comprising: a substrate; four input busbars laterally spaced apart on the substrate, the four input busbars comprising two input busbars of positive polarity arranged alternatively with two input busbars of negative polarity, wherein: inner input busbars of opposite polarity are arranged between outer input busbars of opposite polarity, an inner input busbar having an edge adjacent to an inner input busbar of opposite polarity and an edge adjacent to an outer input busbar of opposite polarity; and the inner input busbars are configured to have at least twice as many devices disposed thereon as the outer input busbars; 2422562-5463 / 2019-966 one or more sets of paired devices disposed axially on the outer input busbars, wherein a set of paired devices comprises a switching semiconductor device and a diode; one or more sets of paired devices disposed axially on the inner input busbar along the edge adjacent to the inner input busbar of opposite polarity; one or more sets of paired devices disposed axially on the inner input busbar along the edge adjacent to the outer input busbar of opposite polarity; and three output busbars corresponding to three phases of the three-phase motor, an individual output busbar disposed over and electrically coupled to one or more sets of paired devices disposed on adjacent input busbars of opposite polarity; and a shared cooling system thermally connecting the three-phase motor and the integrated power control assembly.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein: inner input busbars of opposite polarity are arranged between outer input busbars of opposite polarity, an inner input busbar having an edge adjacent to an inner input busbar of opposite polarity and an edge adjacent to an outer input busbar of opposite polarity; and the inner input busbars are configured to have at least twice as many devices disposed thereon as the outer input busbars” in combination with the other claim limitations. 
Cited Prior Art
Iversen et al (US 6002183) teaches relevant art in Fig. 2-13.
Okumura et al (US 2009/0086427) teaches relevant art in Fig. 3-9.
Otsuka et al (US 2009/0091892) teaches relevant art in Fig. 4-11.
WOODY et al (US 2009/0161301) teaches relevant art in Fig. 1.
WOODY et al (US 2010/0302733) teaches relevant art in Fig. 1.
YAMAGUCHI et al (US 2012/0106220) teaches relevant art in Fig. 5-10.
Nishimori et al (US 8274807) teaches relevant art in Fig. 3-6.
YAMASHIA et al (US 2021/0083277) teaches relevant art in Fig. 7-10.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848